internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl br3-plr-113238-97 date december 21st ty a b date c country d date e business f dear this responds to your letter dated date submitted on behalf of a requesting a ruling pursuant to notice_97_19 1997_10_irb_40 under sec_877 of the internal_revenue_code_of_1986 code that a’s termination of long-term residence did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination a a former long-term_resident of the united_states within the meaning of sec_877 voluntarily relinquished her u s lawful permanent resident status expatriated effective on date c by relinquishing her green card a was born in and is a citizen of country d as of date c a became fully liable to tax in country d by reason of her residence there on the date of a’s expatriation a wa sec_31 years old a obtained a green card and first entered the united_states on date e a came to the united_states with her husband b who relocated to manage the u s operations of a family-owned business business f the primary operations of business f are conducted in country d it was intended that b would gain experience while in the united_states that would be helpful to him when he eventually returned to country d the day-to-day operations of business f in country d were managed by older generation family members of a and b in in view of the age and health of these older generation family members it was decided that b should return to country d to assume management responsibilities with respect to business f’s operations there accordingly a expatriated to country d with b on date c a’s net_worth on date c the date that she expatriated exceeded dollar_figure on such date a’s assets consisted of her ownership_interest in a personal_residence located in the united_states interests in u s and foreign bank accounts an individual_retirement_account and ownership of stock in a foreign_corporation in addition a was a beneficiary of two trusts a’s gross assets determined in accordance with the provisions of notice_97_19 have a fair_market_value in excess of dollar_figure a represents that her current_assets are representative of the assets she owned for the period that began five years prior to the date on which she expatriated and ending on the date that her ruling_request was submitted a does not expect any significant changes to her balance_sheet during the 10-year period following his expatriation a's average annual net u s income_tax for the five taxable years prior to her expatriation was less than dollar_figure under the taxation laws of country d a is subject_to tax on her worldwide income country d’s income_tax rates are higher than those of the united_states and a’s total worldwide income_tax liabilities for her and taxable years were higher than what her total worldwide income_tax liabilities for each of those years would have been had a remained a lawful permanent resident_of_the_united_states sec_877 as amended by the health insurance portability and accountability act of generally provides that a u s citizen who loses citizenship or a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states within the 10-year period immediately preceding the close of the taxable_year will be taxed on all of his or her u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code see sec_877 and e sec_2107 generally provides that u s estate_tax will be imposed on the transfer of the taxable_estate of every nonresident decedent if the individual lost u s citizenship within the 10-year period ending on the date of death unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for purposes of sec_2107 sec_2501 generally provides that a tax will be imposed for each calendar_year on the transfer of property made by gift during such year by any individual resident or nonresident sec_2501 provides that sec_2501 will not apply to the transfer of intangible_property made by a nonresident_not_a_citizen_of_the_united_states however sec_2501 provides that this exception does not apply in the case of a donor who lost u s citizenship within the 10-year period ending on the date of the transfer unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for purposes of sec_2501 for purposes of the foregoing provisions a former citizen or former long-term_resident is considered to have lost u s citizenship or ceased to be taxed as a long-term u s resident with a principal purpose under sec_877 to avoid u s taxes if i the individual’s average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual’s net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of-living adjustments sec_877 and e of the code see also sec_2107 and sec_2501 of the code sec_877 as amended is generally effective after date under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance under sec_877 if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes although the presumption of tax_avoidance under sec_877 will not apply to such an individual he may nevertheless be considered to have a principal purpose of tax_avoidance under sec_877 based on facts and circumstances unless he obtains a favorable substantive ruling that his expatriation did not have for one of its principal purposes the avoidance of taxes under subtitle a or subtitle b of the code a is eligible to request a ruling pursuant to notice_97_19 as modified by notice because as of the date of her expatriation a was a citizen of the country in which she was born country d and became fully liable to tax in country d by reason of her residence there residents of country d are fully liable to income_tax in country d regardless of whether they are domiciled in country d notice_97_19 modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a submitted all the information required by notice_97_19 including any additional information requested by the service after review of the submission based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 it is further held based solely on the information submitted and the representations made that a’s expatriation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a’s u s tax_liability for taxable periods prior to her expatriation a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international
